DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Application filed on 02/18/2020
Claims 1, 13 and 20 are independent
Claims 1-20 are pending

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2020 and 08/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant disclosed prior art Akkaya et al. (U.S. Patent Publication Number 2019/0019302 A1 – Since Akkaya’s publication date is greater than more than one year of the effective filing date of the instant application, Akkaya is prior art) in view of Simkins (US Patent Publication Number 2019/0366552 A1).

Regarding Claims 1 and 13, Akkaya discloses an imaging system (Fig 1A – imaging system 30) comprising: 
a sensor array including a plurality of pixels (Fig 1A; ¶0014; Imaging system 30 optionally comprises a photosensor 32 having light sensitive pixels 34); 
a steerable illumination source configured to individually actively illuminate different illumination zones of a plurality of illumination zones in a scene viewed by the sensor array (Fig 1A; ¶0014; Illumination system 60 comprises a light source 61, an optical system represented by a lens 62, and a beam steerer 63 and controller 22 that may control to produce and configure a desired filed of illumination FOI and direct the FOI to illuminated a desired portion of scene 80 within FOV 50); and 
a controller (Fig 1A; Controller 22) configured to: 
acquire one or more passive light images of the scene with the sensor array (In ¶0018 Akkaya discloses that light producing elements 66 may be turned ON and OFF independently of each other to change a shape and/or direction of FOI 70 provided by illuminating system 60; Further in ¶0023-¶0024 he disclose that controller 22 may control zonal range camera to sequentially illuminate and register reflecting light from features of scene 80 located in zones and repeat sequentially illuminating and acquiring data of image od scene 80), 
determine one or more illumination zones of the plurality of illumination zones that collectively cover the region of interest (In Fig 1A and in ¶0022, Akkaya discloses the FOV 50 of a zonal camera partitioned by controller into different zones and further in ¶0026 he further teaches that controller 22 may be configured to determine a number of zones into which a partition FOV based on illumination 60 and intensity of illumination. Here the FOV is interpreted to cover the “region of interest”), 
for a determined illumination zone of the one or more illumination zones, individually illuminate the illumination zone with active illumination from the steerable illumination source (Akkaya discloses this in ¶0026 where he discloses that the controller may partition scene 80 into relatively large number of relatively small zones so that illumination may be controlled in each zone and may control to illuminate different zones with different intensities); 
Akkaya discloses that light producing elements could be turned ON and OFF, however, Akkaya fails to clearly disclose acquire one or more passive light images of the scene with the sensor array while the steerable illumination source is deactivated,
identify a region of interest in the scene based on the one or more passive light images, 

Instead, in a similar endeavor, Simkins discloses acquire one or more passive light images of the scene with the sensor array while the steerable illumination source is deactivated (In Fig 5 (step 102) and in ¶0017 Simkins teaches that image is captured when structured light is turned off);
identify a region of interest in the scene based on the one or more passive light images (In Fig 5 (step 104) and in ¶0017 Simkins teaches that the control system 14, including the vision system 36, identifies an object 42 and calculates a region of interest 56 within a field of view 54), 
for a pixel of the sensor array that maps to the illumination zone, determine a depth value of an object locus in the scene reflecting the active illumination back to the pixel (Simkins teaches this in the flow chart of Fig 5 and in ¶0017 where he teaches that structured light is projected on the region of interest and the control system will calculate the depth of an object within a region of interest using the pixels circumscribed by the bounding box defining the region of interest). 
Akkaya and Simkins are combinable because both are about imaging device using structured light. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine depth of an object in the region of interest using structured light as taught by Simkins in the device disclosed by Akkaya.    
Simkins in ¶0003. 
Therefore, it would have been obvious to combine Akkaya and Simkins to obtain the invention as specified in claims 1 and 13.

Regarding Claims 2 and 15, Akkaya in view of Simkins discloses wherein the region of interest is collectively covered by a plurality of illumination zones (Akkaya: in Fig 1A and in ¶0020 discloses the plurality of FOV 50 and plurality of zones and controls of illumination system 60; Simkins also discloses the different regions covered by the different illumination sources).

Regarding Claims 4, Akkaya in view of Simkins discloses wherein the steerable illumination source is configured to emit modulate active illumination, and wherein the controller is configured to adjust a modulation frequency of the modulated active illumination (Akkaya: in Figs 2A – 2C discloses that the controller 22 determines and controls the field of view, the zone of illumination, and the phase and frequency of illumination.  The controller is also able to adjust these parameter and sequentially image the scene at the different settings).

Regarding Claims 11, Akkaya in view of Simkins discloses wherein the region of interest is identified based on recognizing differences between passive light images of (Simkins: Simkins teaches this in ¶0016 where he teaches that the structured light system can project light on the region of interest and the control system 14 can compare certain features of the pattern in a captured image with location of the features in a reference image to determine disparities that can be used to determine depth at each location.).

Regarding Claims 14, Akkaya in view of Simkins discloses wherein the one or more passive light images and the one or more depth values are determined based on measurements performed by a same sensor array (Simkins: Simkins in the flow chart of Fig 5 and in ¶0017 teaches that the “passive” image captured when the structured light 58 turned off (step 102) and the image captured when structured light is illuminated (step 106) is on the same imaging sensor).

Regarding Claim 20, this claim has all the limitations parallel to the apparatus claim of Claim 1 and the methods claim of Claim 13.  These are rejected on the same grounds of Claims 1 and 13.  Further Akkaya in view of Simkins discloses determining an order in which the illumination zones are imaged based on one or more priority parameters (Akkaya: in Figs 2A – 2C and in corresponding disclosure, discloses that the zonal camera operates in a zonal range and the controller determines the number of zones and partitions and the frequency of light at which the scene 80 is illuminated and imaged.  It is clear from the flow chart that this is based on some order/priority).
Allowable Subject Matter
Claims 3, 5-10, 12 and 16-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Hallack et al. (U.S. Patent Publication Number 2019/0254143 A1) discloses an illumination system for a lighting assembly comprises a light assembly configured to selectively illuminate an operating region in a surgical suite and a plurality of light sources positioned within the light assembly and configured to emit light. The system further comprises at least one imager configured to capture image data and a controller. The controller is configured to scan the image data for at least one region of interest comprising at least one of a shaded region and a contaminated region and identify a location of the region of interest in the operating region. The controller is further configured to control the light assembly to activate at least one of the light sources to emit light on the region of interest.

Hall et al. (U.S. Patent Number 11,236,993 B1) discloses a depth camera assembly (DCA) includes a light generator emitting a beam of light into a local area and a detector. The detector captures light from the beam reflected by objects in the local 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        February 16, 2022